Exhibit 10.101

 

LOGO [g52945img_002.jpg]

 

LOGO [g52945img_003.jpg]    October 6, 2003   

Via Facsimile (011-31-33-253-9879)

and Overnight Delivery

 

Mr. Ronald Seijsener

Account Manager Lease

Bouwfonds Property Finance

Westerdorpstraat 66

3871 AZ Hoevelaken

The Netherlands

  

Re: Extension of Second Amendment to Lease and Waiver Letter dated December 3,
2002

 

Dear Ronald:

 

I am writing with regard to the Second Amendment to Lease and Waiver Letter
dated December 3, 2002 by and between Modus Media International, BV (“MMI BV”),
Modus Media International, Inc. (“Modus”) and BPF-Onroerend Goed Lease en
Financieringen BV (“BPF”), with respect to a certain Lease dated February 4,
2000, as amended October 18, 2001, and including a Corporate Guarantee.

 

MMI BV and Modus would like to extend the Waiver Period, as defined in the
Second Amendment and Waiver Letter, to and including October 20, 2003.

 

Please acknowledge BPF’ agreement to this extension of the Waiver Period by
having this letter countersigned below. If you have any questions or concerns,
feel free to contact me.

    Sincerely,     

/s/ Leo S. Vannoni

   

Leo S. Vannoni

   

Vice President & Treasurer

   

ACKNOWLEDGED AND AGREED THIS

10 DAY OF OCTOBER, 2003.

    

/s/ Illegible

   

Bouwfonds Property Finance, as agent for BPF Onroerend Goed Lease en
Financieringen BV

 

By:

 

Hereunto duly authorized.

 

690 Canton Street

 

Westwood MA 02090

 

t 781 407 2000 / f 781 407 3800